Citation Nr: 0915265	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to initial compensable rating for residuals 
of a fracture of the tibial plateau and medial condyle of the 
right knee.  

2.  Entitlement to initial compensable rating for residuals 
of anterior cruciate ligament (ACL) and medial meniscal tears 
of the left knee.  


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2001 to December 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for residuals of a fracture of the tibial plateau 
and medial condyle of the right knee and residuals of ACL and 
medial meniscal tears of the left knee, assigning 
noncompensable (zero percent) ratings for each knee 
disability.  The Veteran's disagreement with the ratings 
assigned led to this appeal.  See 38 C.F.R. § 20.201.  The 
Veteran subsequently perfected an appeal of the issue.  See 
38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that there is any 
additional pertinent evidence that is available and has not 
been obtained.  

2.  The Veteran's service-connected right knee disability, to 
include a status-post fracture of the proximal tibia and 
medial condyle, is manifested by arthritis and pain; there is 
no objective evidence of subluxation, frequent periods of 
locking with pain and effusion into the joint or instability; 
range of motion is from 0 degrees of extension to 140 degrees 
of flexion but with some pain on motion; the overall 
functional impairment of the right knee is no more than 
slight.

3.  The Veteran's service-connected left knee disability is 
not manifested by arthritis, instability, subluxation or 
frequent periods of locking with pain and effusion into the 
joint; range of motion is from 0 degrees of extension to 140 
degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
10 percent, but no more than 10 percent, for residuals of a 
fracture of the tibial plateau and medial condyle of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261, 5262 (2008); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.

2.  The criteria for the assignment of an initial or staged 
compensable rating for residuals of ACL and medial meniscal 
tears of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2008); 
VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in January 2007, which informed him 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  

Additionally, the VCAA letter provided notice regarding the 
establishment of a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This letter listed types of evidence that the Veteran should 
tell VA about or give to VA that may affect how VA assigned 
the disability evaluation, including information about on-
going treatment records; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  The letters also 
informed the Veteran that when a disability is service 
connected a disability rating is assigned and that, depending 
on the disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2007 VCAA letter was issued before the rating 
decision on appeal; therefore, it was timely.  

The Board further notes that, in a claim for increase, the 
VCAA notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

However, in this case, since the claims for initial 
compensable ratings for the Veteran's right and left knee 
disabilities are downstream issues from that of service 
connection, and proper VCAA notice was provided the claims 
for service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including a record of the most recent VA 
joints examination of the knees completed in November 2008.  
After a review of this evidence, the Board finds that it 
provides adequate findings upon which to rate the knee 
disabilities.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability ratings 
assigned the knee disabilities by seeking appellate review of 
the RO's initial evaluation because of his dissatisfaction 
with them as being too low.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 5257 provides ratings for impairment of the 
knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9-
98.  When X-ray findings of arthritis are present and a 
veteran's knee disability is rated under Diagnostic Code 
5257, the veteran would be entitled to a separate compensable 
rating under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for under Diagnostic Code 5259.

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5261, which governs 
limitation of leg extension, provides a zero percent rating 
for extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for a limitation to 15 
degrees, 30 percent for a limitation to 20 degrees, 40 
percent for extension limited to 30 degrees, and a maximum of 
50 percent for a limitation to 45 degrees. 

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a, provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Factual Background

The Veteran contends, in essence, that his right and left 
knee disabilities are symptomatic and manifested by 
functional impairment and therefore warrant  compensable 
ratings.  

The effective date for the grant of service connection for 
the Veteran's right and left knee disabilities is in December 
2006.  Upon a VA examination in January 2007, it was noted 
that the Veteran had a history of a right tibial plateau 
fracture and cartilage tear in his right knee.  Such injuries 
were sustained in 2003 while on active duty.  The Veteran 
underwent right knee surgery shortly thereafter, which was 
his only hospitalization.  He also tore his left ACL; 
treatment for this injury did not include surgery.  The 
Veteran was medically discharged because of his right knee.  
He takes over the counter medication for bilateral knee pain.
  
During the January 2007 examination, the Veteran had 
extension of the knees to zero degrees and flexion to 140 
degrees.  (Normal range of motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II.)  The examiner found no pain, 
weakness, fatigue, or instability, and he did not lose range 
of motion with repetitive motion.  The X-ray of the right 
knee showed joint space narrowing.  An X-ray examination of 
the left knee was normal.  

In his notice of disagreement in March 2007, the Veteran said 
that he is affected daily by the pain in his knees especially 
since he started working again.  He said that his manager was 
considering cutting his hours because his pain becomes too 
much.  In his October 2007 formal appeal, the Veteran stated 
that he had been out of work for awhile at the time of the 
January 2007 VA examination.  He indicated that that he was 
currently working and that he has experienced limited motion 
and instability due to pain, along with very painful motion 
of the knees.  The Veteran also reported that he has lost 
work due to his inability to keep up with everyone else, 
because he has to rest his legs.  He claimed that at least a 
10 percent rating was warranted for each knee.  

In April 2008, the Veteran was seen at the VAMC in 
Fayetteville, NC, where he was diagnosed as having knee 
arthralgia.  He reported that his bilateral knee pain was 
affecting his ability to ambulate and to do his work at 
times.  He was given bilateral knee braces and was prescribed 
trolamine and naproxen.  In June 2008, during an orthopedic 
surgery consultation, the Veteran complained of arthritic 
pains and the doctor noted that the X-ray showed degenerative 
joint disease (DJD) of his right knee.  The X-ray of the left 
knee was within normal limits.  

In November 2008, the Veteran underwent another VA joints 
examination.  The examiner noted that no assistive aids were 
needed for walking.  The Veteran was able to stand more than 
one hour but less than three hours and was able to walk only 
one to three miles, although the examiner found no 
abnormality in weight bearing or in gait.  The examiner found 
no instability, weakness, episodes of dislocation or 
sublaxation, or locking.  The Veteran had range of motion 
from 0 to 140 degrees with no pain and no limitation of 
motion on repetitive use.  However, the examiner found that 
the Veteran had moderate flare-ups of joint disease every two 
to three weeks, which did not limit movement but did increase 
knee pain.  There was warmth with the inflammation.  The 
examiner relied on the X-rays from the January 2007 VA 
examination and concluded that the left knee was normal with 
no pathology, but it was concluded that the Veteran's right 
knee disability included degenerative joint disease, which 
significantly effected his occupational activities because of 
increased absenteeism.  It was specifically noted, however, 
that the Veteran had missed less than two weeks of work in 
the past years because of bilateral knee pain.  

Analysis

In weighing the Veteran's testimony and statements, treatment 
records and VA examinations of record, the Board concludes 
that the evidence supports a 10 percent rating for his right 
knee disability on the basis of arthritis with full range of 
motion but some pain on motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5261.  The 
preponderance of the evidence is against a rating in excess 
of 10 percent for the right knee disorder or a compensable 
rating for the Veteran's left knee disability under any of 
the applicable rating criteria. 

Neither the January 2007 nor the November 2008 VA examination 
found instability in either knee.  Although in his formal 
appeal the Veteran stated that he had instability caused by 
his knee pain and a knee brace was prescribed in April 2008, 
the November 2008 VA examination noted that he did not need 
any assistive devices for walking.  The Veteran's knees have 
been found upon clinical examination to be stable and without 
subluxation on repeated movements.  The Board finds that the 
clinical observations of skilled professionals are more 
probative than the Veteran's lay statements.  Therefore, the 
preponderance of the evidence is against a higher rating or a 
separate compensable rating under DC 5257 for the Veteran's 
right or left knee disability, as subluxation or lateral 
instability is not shown upon physical examination. 

The Veteran has not complained of locking of his knees, and 
neither knee was found to lock during either the January 2007 
or the November 2008 VA examinations.  Thus, the Veteran is 
not qualified for a 20 percent rating under DC 5258.

With respect to the question of whether there is medical 
evidence of limitation of motion of either knee, the Board 
notes that, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court noted that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Veteran had no limitation of flexion or extension of 
either knee, according to both the January 2007 and November 
2008 VA examinations.  Both examinations showed that he had 
full range of motion from 0 to 140 degrees.  However, the 
Veteran made repeated complaints of pain, and there is X-ray 
evidence of mild degenerative joint disease (DJD) of the 
right knee, based upon X-rays taken in January 2007 and 
November 2008.  As noted above, such findings support a 10 
percent rating for the right knee disability but no more than 
10 percent.  The X-rays of the left knee were normal on both 
occasions.  

After review of the evidence of record, the Board determines 
that the evidence is sufficient to find that there is right 
knee arthritis with satisfactory objective evidence of 
painful motion.  A schedular 10 percent rating is granted for 
the right knee disability under DC 5003.  See also 38 C.F.R. 
§ 4.59 and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  As there is no arthritis or any limitation of motion 
of the left knee, a compensable schedular rating is not 
warranted under these provisions.

The November 2008 examination found that there were no 
problems in the Veteran's gait.  Additionally, the examiner 
did not discuss malunion of the tibia.  Thus, even though the 
Veteran has arthritis and pain, which evidence a slight knee 
disability, he does not qualify for a compensable rate under 
DC 5262 because of the lack of evidence of malunion or 
nonunion of the fracture and the fact that the medical 
evidence does not show more than overall slight functional 
impairment of the right knee.  

Regarding the question of whether an increased rating is 
warranted for either knee disability based upon additional 
limitation of motion due to pain or other DeLuca factors (38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995)), the examiner noted that repetitive flexion and 
extension revealed no change in pain, weakness, fatigability, 
or coordination, and the DJD flare-ups only caused pain and 
did not limit motion.  These facts weigh against a finding of 
additional functional limitation under DeLuca that could 
warrant higher evaluations under DC 5260 and 5261.  Simply 
put, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, or 
DeLuca, supra, do not afford a basis for an increased 
schedular evaluation for either knee, because the medical 
evidence does not show additional limitation of flexion or 
extension of either knee due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a rating in excess of 10 percent for a right knee 
disability or a compensable rating for a left knee disorder, 
nor is there any such additional limitation of motion due to 
weakness, excess fatigability, incoordination or any other 
symptom or abnormal objective finding due to a service-
connected knee disorder.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  There has been no showing by the Veteran that either 
of his service-connected knee disabilities has necessitated 
frequent hospitalizations.  Although the Board acknowledges 
that the Veteran indicated that he had missed less than two 
weeks of work in recent years because of his knee 
disabilities, such is not consistent with marked interference 
with employment.  The 10 percent for the Veteran's right knee 
disability (as the result of the instant Board decision) 
takes into account some industrial impairment; the degree of 
knee disability shown is not beyond that contemplated by the 
rating schedule.  Thus, the criteria for submission for 
assignment of an extraschedular rating for either knee 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
right knee or a compensable rating for the left knee 
disorder.  Under such circumstance, the benefit of the doubt 
doctrine does not apply to the instant case.  Id.; see also 
Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant");Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).












ORDER

Entitlement to an initial 10 percent rating for residuals of 
a fracture of the tibial plateau and medial condyle of the 
right knee, but no more than 10 percent, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to initial or staged compensable rating for 
residuals of ACL and medial meniscal tears of the left knee 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


